Citation Nr: 18100268
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 11-28 896A
DATE:	April 3, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	5
 
ORDER
The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for hepatitis B is dismissed.

The appeal for entitlement to service connection for migraine headaches is dismissed.
FINDING OF FACT
In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for hypertension, hepatitis B, and migraine headaches.
CONCLUSIONS OF LAW
1.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 
2.  The criteria for withdrawal of the appeal for entitlement to service connection for hepatitis B have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS
Introduction
The Veteran served on active duty from May 1969 to April 1971.  This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of bilateral foot arthritis and hammer toes has been raised by the Veteran in September 2004 correspondence.  However, it is unclear whether it was the Veterans intent to claim entitlement to service connection for these disabilities, and as such these issues are referred to the AOJ for appropriate action.

Withdrawal
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

In the course of his February 2018 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for hypertension, hepatitis B, and migraine headaches.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veterans appeal, and those issues must be dismissed.

REMANDED ISSUES

The Board finds additional development is required before the Veterans remaining claims are decided.  The remaining claims are as follows:  

1.  Entitlement to an increased rating for calluses and corns on the right foot, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for calluses on the left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensable.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right eye disability.



Missing Records

Initially, the Board notes that during his February 2018 hearing, the Veteran indicated he was treated at the Houston VAMC for his psychiatric disorder.  The Veteran has reported that during his period of active duty a fellow service member pointed his rifle at him.  He stated that when the range instructor pushed the rifle back down range the service member inadvertently discharged the weapon, and as a result the Veteran was struck with a discharged shell casing in the right eye.  It does not appear the RO has attempted to obtain those records.  These records are in the possession of a federal agency, and as such, VA must attempt to obtain those records until it determines the records either do not exist or that any additional attempts to obtain those records would be futile.  See 38 C.F.R. § 3.159 (c)(1).  In such instances, VA must prepare a formal finding of unavailability for the record.  

Since these records may contain relevant and material evidence as to the Veterans right eye and psychiatric disability claims, the Board finds all indicated development is necessary to obtain these records.  

Increased Disability Ratings

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran most recently underwent a VA foot examination in July 2017.  The Board observes the RO has evaluated the Veterans foot calluses under 38 C.F.R. § 4.71(a), Diagnostic Code 5284.  However, during the Veterans July 2017 examination, the examiner failed to provide answers to questions under section X, which provides critical evaluative criteria necessary to evaluate the Veterans disability under the assigned Diagnostic Code.  As such, the Board finds this examination to be insufficient.  

Next, the Board notes that during his February 2018 Board hearing the Veteran asserted his hearing is worse than currently evaluated.  He most recently underwent a VA examination to assess this disability in November 2016.  As there is evidence of a worsening of the disability since the last VA examination, which was performed more than a year ago, the claim must be remanded for a new examination to determine the current severity of the disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.	Undertake appropriate development to obtain the Veterans treatment records from the Houston VAMC from 1971 to present.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified.  If unavailable, a formal finding should be prepared, outlining all efforts made to obtain those records. 

2.	Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of his service-connected bilateral foot callus and bilateral hearing loss disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3.	Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. Fraser, Associate Counsel

